Case: 4:17-cv-02455-MTS Doc. #: 210 Filed: 06/08/21 Page: 1 of 2 PageID #: 4296

                      UNITED STATES COURT OF APPEALS
                          FOR THE EIGHTH CIRCUIT

                                         No: 19-2062

                                      Maleeha S. Ahmad

                                                    Appellee

 Alison Dreith, on behalf of themselves and a class of similarly situated individuals and Brian
                                           Baude

                                      W. Patrick Mobley

                                                    Appellee

                                         Iris Maclean

                                       Pamela Lewczuk

                                                    Appellee

                                               v.

                                  City of St. Louis, Missouri

                                                    Appellant


                                         No: 19-2221

                                      Maleeha S. Ahmad

                                                    Appellee

 Alison Dreith, on behalf of themselves and a class of similarly situated individuals and Brian
                                           Baude

                                      W. Patrick Mobley

                                                    Appellee

                                         Iris Maclean

                                       Pamela Lewczuk

                                                    Appellee

                                               v.




  Appellate Case: 19-2062        Page: 1      Date Filed: 06/08/2021 Entry ID: 5043008
Case: 4:17-cv-02455-MTS Doc. #: 210 Filed: 06/08/21 Page: 2 of 2 PageID #: 4297

                                   City of St. Louis, Missouri

                                                  Appellant

______________________________________________________________________________

       Appeals from U.S. District Court for the Eastern District of Missouri - St. Louis
                                   (4:17-cv-02455-CDP)
______________________________________________________________________________

                                            ORDER

       Appellant’s petition for rehearing en banc is denied. The petition for rehearing by the

panel is also denied.

       Appellees’ petition for rehearing by the panel is denied.

                                                     June 08, 2021




Order Entered at the Direction of the Court:
Clerk, U.S. Court of Appeals, Eighth Circuit.
____________________________________
            /s/ Michael E. Gans




   Appellate Case: 19-2062        Page: 2       Date Filed: 06/08/2021 Entry ID: 5043008
